Citation Nr: 0306979	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for psychiatric disorder, 
to include as due to undiagnosed illness.

(The issues of entitlement to service connection for a 
respiratory disorder, to include asthma, and a skin disorder 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from November 1954 to 
August 1956 and from November 1990 to August 1991 to include 
service in the Perisan Gulf from February to July 1991.  The 
record shows that the appellant had service with the Army 
National Guard, 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for respiratory and skin 
disorders, to include due to an undiagnosed illness pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the appellant notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDING OF FACT

The appellant's psychiatric complaints are not due to an 
undiagnosed illness nor does the appellant have a diagnosed 
psychiatric disorder which is related to service.


CONCLUSION OF LAW

A psychiatric disorder due to an undiagnosed illness was not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that he has psychiatric 
illness due to an undiagnosed illness as a result of his 
service in the Persian Gulf.  In this context, the record 
reflects that the appellant served in the Southwest Theater 
of Operations during the Persian Gulf War.  Alternatively, it 
is maintained that his psychiatric disorder is of service 
origin.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  

In this regard, the appellant has been informed of the 
evidence and requirements need to establish his claim in the 
statement of the case and supplemental statement of the case.  
In the supplemental statement of the case he was informed of 
the pertinent regulations and what evidence the VA would 
attempt to obtain.  See Quartuccio v. Prinicipi, 16 Vet. App. 
183 (2002).   All medical records identified by the appellant 
are on file.  Also, the appellant has been afforded a VA 
examination.  Thus, the Board finds that the VA has satisfied 
the criteria set forth in VCAA and the implementing 
regulations.

Factual Background

The service medical records show no complaint or 
manifestation of a psychiatric disorder.

Beginning in 1993 the appellant received treatment at VA 
facilities for various disorders.  In a February 1994 the 
appellant was evaluated by a VA social worker in conjunction 
with service in the Persian Gulf.  It was indicated that the 
appellant demonstrated good military adjustment and general 
stability after return from service.  It was noted that the 
appellant would soon retire from National Guard service, and 
that although divorced maintained an excellent relationship 
with his former spouse.  The appellant also reported good 
relationships with other relatives.  It was the social 
worker's assessment that individual, family, or social 
problems that require follow-up in social work clinic were 
not identified.  

The appellant underwent Persian Gulf Registry examination in 
August 1994.  The medical report indicates the appellant 
presented with complaints which included "forgetfulness."  
Examination was not remarkable for any findings relevant to 
this complaint.  

The appellant presented at a VA facility in June 1995 for 
evaluation of complaints of short-term memory impairment.  On 
evaluation, the appellant reported a two or three year 
history of symptoms of feeling very nervous and depressed.  
He also reported problems with sleeping and nightmares.  The 
appellant was alert, coherent, and oriented.  The appellant's 
mood was tense and his affect was depressed with the 
appellant noted to cry easily.  He demonstrated normal 
cognitive function.  The examiner indicated that there no 
symptoms of psychiatric disorder present.  The diagnostic 
impression was adjustment disorder with mixed emotions. 

VA examination was conducted in August 1995.  The appellant 
presented with complaints of oversensitivity with crying 
spells and depression since the preceding year.  He also 
complained of forgetfulness and poor concentration.  He 
reported that medications cause him to become very anxious.  
The appellant was evaluated as alert and oriented.  His mood 
was depressed.  His affect was constricted.  He demonstrated 
good attention and concentration.  He demonstrated clear and 
coherent speech.  There was no evidence of hallucination, or 
suicidal or homicidal ideation.  His insight and judgment 
were good.  The appellant was noted to exhibit good impulse 
control.  The diagnostic impression was dysthymia with 
anxiety features, moderate (Axis I).  

In August 1996, the appellant was granted Social Security 
disability benefits effective from July 1994, due to asthma 
and mood disorders.  In conjunction with his claim for 
disability benefits, the appellant reported he was disabled 
due to chronic bronchial asthma and poor memory.  Medical 
examination conducted in conjunction with this claim in 
August 1995 shows the appellant was evaluated with 
depression.  It was the examiner's assessment that the 
appellant's depression affects his ability to carry out 
detailed instruction.  The appellant was noted to be able to 
perform simple instructions and remember worklike procedures.  
The diagnostic impression was dysthymia.

In a September 1996 statement, the appellant's former spouse 
reported that since his return from service in the Persian 
Gulf, the appellant has demonstrated nervousness, 
irritability, speech problems, and has experienced 
hallucinations.  She reported the appellant was absent-minded 
and would forget where he placed items.  The appellant was 
noted to cry easily.  She reported the appellant has sleep 
disturbances, and will frequently call her throughout the 
night.  She reported the appellant complained of nervousness, 
dreams about the war, and feelings of persecution.  

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  66 Fed. Reg. 56, 614, 56, 615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(I)) 
(2002).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (2002).

The appellant is contending that his psychiatric disorder 
should be service connected as a result of his Persian Gulf 
service.  It is important to note that in the above 
referenced regulation, which applies to this contention, one 
of the basic criteria for service connection is that the 
condition may not be attributed to any known cause.

A review of the medical evidence of record shows that the 
appellant's psychiatric have been variously diagnosed.  The 
medical evidence of record reflects diagnostic assessment of 
adjustment disorder with mixed emotions and dysthymia.  The 
most recent VA examination in August 1995 revealed a 
diagnosis of dysthymia with anxiety features.  Accordingly, 
the Board finds that the appellant's current psychiatric 
complaints are the result of diagnosed psychiatric disorders.  
Therefore, service connection cannot be established based on 
the regulations applicable to "undiagnosed illness" in 
veterans of the Persian Gulf War.

Nevertheless, service connection could still be established 
if it shown that the claimed disorder is the result of the 
veteran's service.  See Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  Regarding this aspect of the appellant's claim, 
the lay statements are considered competent evidence when 
describing symptoms of a disease.  However, when the 
determinant issue involves a question of medical diagnosis or 
medical causation, as here, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant or 
his former spouse possess such a background nor is it 
otherwise contended.

In this regard, the service medical records show no complaint 
or manifestation of a psychiatric disorder.  When evaluated 
by a VA Social Worker in February 1994 no specific problems 
were reported or identified.  The first post service clinical 
evidence of psychiatric problems was in June 1995 when an 
adjustment disorder with mixed emotions was diagnosed.  This 
several years after service.  At that time he placed the 
onset of his symptoms after his release from active duty.  
The August 1995 VA examination diagnosed dysthymia with 
anxiety features, again several years after service.  
Additionally, there is no medical evidence which relates his 
current psychiatric disorders to service.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

